Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line, the limitations of “the door panel, mounted on the door panel,…” fails to clearly define the metes and bounds of the claimed invention, thus renders the claim indefinite. For the purpose of this examination, the examiner is considering “the door panel, mounted on the door body”. Clarification or correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0188059 to Davis et al.
Davis discloses (Claim 1). A refrigerator comprising: a main body having a front side thereof open; and a door configured to open and close the open front side of the main body, wherein the door includes: a door panel 65 including a panel body 114, wherein the door panel includes side trims 141-142 each including a side trim protrusion extending along a corresponding one of opposite side end portions of the panel body and a trim segment; and a door body 10 to which the door panel 65 is separably mounted, the door body 10 including an accommodation portion in which the side trim Claim 2). The refrigerator of claim 1, wherein the door includes a lower door cap 100 (Fig. 4) coupled to a lower end of the door body 10 and provided with a lower cap protrusion 195, and the door panel 65 includes a lower trim 143 having a lower trim groove in which the lower cap protrusion 195 is accommodated while the door panel is mounted on the door body; (Claim 4). The refrigerator of claim 2, wherein the lower door cap 100 includes a mounting space formed to allow the lower trim 143 to be rotationally coupled to the lower door cap when the door panel is mounted on the door body; (Claim 15). The refrigerator of claim 1, wherein the side trims 141-142 include a material different from a material forming the panel body.  
The differences being that Davis fails to clearly disclose the limitations in (i) Claim 1 of the trim segment provided to segment the side trim protrusion into a plurality of portions; (ii) Claim 3.
However, it would have been obvious and well within the level of one skilled in the art to modify Davis to include the limitations in (i) Claim 1 of the trim segment provided to segment the side trim protrusion into a plurality of portions (instead of just one); and Claim 3 of wherein the lower trim includes a lower trim segment provided to segment the lower trim groove into a plurality of portions (instead of just one) in order to increase the overall versatility and aesthetic purpose of the refrigerator.  
Claims 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, as modified, as applied to claim 1 above, and further in view of Davis, Figs. 5-6 and US 2006/0265960 to Leimkuehler et al (hereinafter Leimkuehler).

However, Davis discloses in the second embodiment shown in Figs. 5-6 of providing the door with an upper cap 298 coupled to an upper end of the door body. Meanwhile, Leimkuehler discloses a door 12 with an upper door cap 26 coupled to an upper end of the door body and formed with an upper coupling groove, a door panel 24 having an upper trim 42 having an upper trim protrusion that is accommodated in the upper coupling groove while the door panel is mounted on the door body.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Leimkuehler, to modify Davis, as modified, to include the limitations in Claim 5 of wherein the door includes an upper door cap coupled to an upper end of the door body and formed with an upper coupling groove, and the door panel includes an upper trim having an upper trim protrusion that is accommodated in the upper coupling groove while the door panel is mounted on the door body; and Claim 8 of wherein the cover, while the door panel is separated from the door body, allowing the upper coupling groove to be exposed in order to increase the overall versatility and aesthetic purpose of the refrigerator.  
Regarding Claim 6, it would have been obvious and well within the level of one skilled in the art to modify Davis to include the limitations in Claim 6 of wherein the upper trim includes an upper trim segment provided to segment the upper trim .  
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, as modified, as applied to claim 8 above, and further in view of USP 5358326 to Cherry et al (hereinafter Cherry).
Davis, as modified, discloses all the elements as discussed above except for the limitations recited in the above listed claims.
However, Cherry discloses a refrigerator door comprising a door panel including a panel body, a door body to which the door panel is separably mounted; wherein the door body includes a cover 20, and chassis 28,29 arranged at opposite sides of the cover 20 and protruding forward than the cover to form a space together with the cover in which the door panel is accommodated (Fig. 2); wherein the door panel, while mounted on the door body, is provided to protrude forward than the chassis (Fig. 2); wherein the cover includes a cover hole which a fastening member 30 passes through to fix the cover to the chassis; wherein the door panel 40 is mounted on the door body with opposite side ends of the panel body being supported by the chassis; wherein the accommodation portion of the door body is formed in the chassis; wherein the door panel includes a buffer member 63 (Fig. 3) arranged between the cover and the door body, and including a shock absorbing material or a sound absorbing material.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Cherry, to modify Davis, as modified, to include the limitations in Claim 9 of wherein the door body includes chassis arranged at opposite sides of the cover and protruding forward than the cover to form a space together with the cover in which the door panel is accommodated; Claim 10 of wherein the door panel, while mounted on the door body, is provided to protrude forward than the chassis; Claim 11 of wherein the cover includes a cover hole which a fastening member passes through to fix the cover to the chassis; Claim 12 of wherein the door panel is mounted on the door body with opposite side ends of the panel body being supported by the chassis; Claim 13 of wherein the accommodation portion of the door body is formed in the chassis; Claim 14 of wherein the door panel includes a buffer member arranged between the side trims, and including a shock absorbing material or a sound absorbing material in order to increase the overall versatility and aesthetic purpose of the refrigerator.  
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
August 14, 2021

/HANH V TRAN/Primary Examiner, Art Unit 3637